Citation Nr: 0724127	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  93-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's lumbar spine decompressive 
laminectomy residuals.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

3.  Whether the Regional Office's April 29, 1946, rating 
decision establishing service connection for both right 
abdominal scar residuals and right thigh scar residuals was 
clearly and unmistakably erroneous.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1943 to April 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, granted service connection for lumbar spine 
decompressive laminectomy residuals; assigned a 20 percent 
evaluation for that disability; and effectuated the award as 
of May 16, 1990.  In September 1993, the RO determined that 
the veteran had not submitted a timely notice of disagreement 
(NOD) with the September 1991 rating decision.  In November 
1995, the Board determined that that the veteran had not 
submitted a timely NOD with the September 1991 rating 
decision.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In October 1996, the Court granted the Parties' Joint Motion 
for Remand; vacated the Board's November 1995 decision; and 
remanded the veteran's appeal to the Board for additional 
action.  In October 1997, the Board again determined that the 
veteran had not submitted a timely NOD with the September 
1991 rating decision.  The veteran subsequently appealed to 
the Court.  

In May 1999, the Court reversed the Board's October 1997 
decision; held that the veteran had submitted a timely NOD 
with the September 1991 rating decision; and remanded the 
veteran's appeal to the Board for additional action.  In 
September 1999, the Board remanded the veteran's appeal to 
the RO for additional action.  

In December 2002, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  In 
June 2003, the Board remanded the veteran's appeal to the RO 
for additional action.  

In June 2004, the RO denied a total rating for compensation 
purposes based on individual unemployability.  In December 
2004, the Board denied both an initial evaluation in excess 
of 20 percent for the veteran's lumbar spine decompressive 
laminectomy residuals and an effective date prior to March 
16, 1990, for the award of service connection for that 
disability.  The veteran subsequently appealed to the Court.  

In August 2006, the Court granted the Parties' Joint Motion 
for Remand; vacated that portion of the Board's December 2004 
decision which denied an initial evaluation in excess of 20 
percent for the veteran's lumbar spine decompressive 
laminectomy residuals; and remanded the issue to the Board 
for action consistent with the Joint Motion for Remand.  

In October 2006, the RO determined that its April 29, 1946, 
rating decision establishing service connection for both 
right abdominal scar residuals and right thigh scar residuals 
was not clearly and unmistakably erroneous.  In October 2006, 
the veteran's attorney submitted a NOD with the October 2006 
RO determination.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran was last afforded a VA examination for 
compensation purposes which addressed his lumbar spine in 
July 2003.  In September 2003, the Secretary of the VA 
amended the portions of the Schedule For Rating Disabilities 
applicable to spinal and other back disabilities.  The Board 
observes that the veteran has not been afforded a VA 
examination for compensation purposes which addresses the 
criteria set forth in the amended regulations.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The veteran's attorney has submitted a timely NOD with the 
RO's determination that its April 29, 1946, rating decision 
establishing service connection for both right abdominal scar 
residuals and right thigh scar residuals was not clearly and 
unmistakably erroneous.  The RO has not issued a statement of 
the case (SOC) to the veteran and his attorney which 
addresses that issue.  The Court has directed that where a 
veteran has submitted a timely NOD with an adverse decision 
and the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999)

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then request that the veteran provide 
information as to all treatment of his 
lumbar spine decompressive laminectomy 
residuals after 2004, including the names 
and addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected lumbar 
decompressive laminectomy residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected lumbar 
decompressive laminectomy residuals and 
any associated pain with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the lumbar 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  Any 
neurological symptoms related to his 
service-connected lumbar decompressive 
laminectomy residuals should be 
identified and the severity described.  
The examiner should express an opinion as 
to the impact of the veteran's 
post-operative lumbar spine disability 
upon his vocational pursuits.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  Then issue a SOC to the veteran and 
his attorney which addresses the issue of 
whether the RO's April 29, 1946, rating 
decision establishing service connection 
for both right abdominal scar residuals 
and right thigh scar residuals was 
clearly and unmistakably erroneous.  The 
veteran and his attorney should be given 
the opportunity to respond to the SOC.  

5.  Then readjudicate the veteran's 
entitlement to both an increased 
evaluation for his lumbar spine 
decompressive laminectomy residuals and a 
total rating for compensation purposes 
based on individual unemployability with 
express consideration of VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

